Title: To Thomas Jefferson from Albert Gallatin, 3 January 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Jany. 3d 1806
                        
                        I return the Charleston recommendations. In a conversation with General Sumpter respecting the qualifications
                            of the four persons named, it appeared to me that he considered Simeon Theus and Paul Hamilton as the best qualified, and
                            that it was believed that neither Mr Hamilton nor Mr Freneau would accept. He seems to give a decided preference to Mr.
                            Theus, and assured me that the other gentlemen coincided with him. He is now cashier of the State Bank, and was the State
                            Commissr. to adjust the accounts of the State with the United States, has a high standing in the State both for talents
                            & integrity. I think that we may take him without hesitation; and as a change must take place, the sooner the better.
                        With great respect Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    